Title: From George Washington to Clement Biddle, 11 February 1787
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon February 11th 1787

As we are now on the verge of the middle of Feby and the season is fast approaching when the ground should be in readiness to receive spring grain, permit me to remind you of the Barley you were so obliging as to procure for me—and beg (as I have been disappointed in another expectation) that the 50 bushels may be encreased to one hundred, if in your power to do it conveniently. At any rate write me decidedly, what I have to expect, that I may not, in expectation of Barley, with-hold my best grounds from oats till it is too late to sow them, to advantage, Ascertain the freight, in the Bill of Lading that I am to pay for the Barley and Clover Seed: without this is previously done, impositions are but too commonly met with.
Since writing to you last, I have met with, and obtained the quantity wanted, of Jerusalem Artichoke. What price would well cured Herrings sell for with you, by the barrel? Are they in demand? and what would be the freight from this River to Philadelphia? I have about 50 Barrels that I am told are good. with great esteem I am—Dear Sir, Yr Obed. Humble Servt

G. Washington



P.S. If the Vessel by which you send the Barley and should not have sailed, pray send me two good and Strong linnen Wheels.
I would thank you for paying Mesr Sidden and Co. for the Columbien Magazenes which they have sent me. G.W.

